MEMORANDUM **
Volodymyr Kuzmenko, a native of the former Soviet Union and citizen of the Ukraine, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because the discrepancies between Kuzmen-ko’s testimony, his asylum application, and asylum interview statements, regarding his introduction to a Ukrainian journalist and receipt of secret documents, are. material and go to the heart of his claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001); Li, 378 F.3d at 962-63 (concluding that asylum interview was proper basis of comparison for impeachment). In the absence of credible testimony, Kuzmenko has failed to establish that he is eligible for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Kuzmenko’s CAT claim is based on the testimony the agency found not credible, and he points to no other evidence to show it is more likely than not he would be tortured if returned to the Ukraine, his CAT claim fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.